Title: To Thomas Jefferson from Gouverneur Morris, 6 November 1791
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 6 Novr. 1791

I take the Liberty of writing this Letter to make you acquainted with the Bearer of it Monsieur de Cormeré Brother to the late Monsieur de Favras. Mr. de Cormeré has been in the finance of this Country and is well acquainted with that Subject. He has lately published a short Work on the Relations of Commerce proper for the french Islands of which I have sent you a Copy. He is now going to S. Domingo in which Country I understand that he means to pitch his Tent. His Connections with the leading Characters there and his Habits of Industrious Investigation will I am perswaded bring him into the Possession of many particulars which will be amusing if not interesting to you, and I have thought it my Duty to put him in that Channel of Communication which appears to me under all Circumstances the most proper.
